DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 05/02/2022, with respect to claims 101-103, 105 and 107-120 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 101-103, 105, 107-120, 181-187 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 101, the specific limitation of “wherein the opening extends from a first end to a second end, and where a width of the opening at the first end differs from the width of the opening at the second end, a length of the opening at the first end differs from the length of the opening at the second end, and a perimeter of the opening at the first end is substantially the same as the perimeter of the opening at the second end,” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 102-103, 105 and 107-120 are allowable for depending upon claim 101.

Regarding claim 181, the specific limitation of “mounting the coil (300) with the inserted at least one wedge-portion (124A, B) on the core tooth-portion (122) of the multi-part tooth (120) such that the broader end (128) of the at least one wedge-portion (124A, B) remains extended out of the second end (324) of the opening (320) in the coil (300); and moving (by force F) the broader end (128) of the at least one wedge-portion (124A,B) towards the first end (322) of the opening (320),” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    264
    534
    media_image1.png
    Greyscale

The closest prior art, Takano, discloses a stator with a coil winding (40) having varying opening between a first and second end, a core (21) and a pair of wedge portions (20), but fails to teach the method of moving the wedge-portion towards a first end of the coil winding opening.

    PNG
    media_image2.png
    404
    403
    media_image2.png
    Greyscale

Claims 182-187 are allowable for depending upon claim 181.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834